MEMORANDUM **
Oscar James Mitchell appeals from the 151-month sentence imposed upon resentencing following his guilty-plea conviction for bank robbery, in violation of 18 U.S.C. § 2113(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Mitchell contends that the district court committed procedural error during sentencing by treating the United States Sentencing Guidelines range as presumptively reasonable, failing to understand that he could impose a sentence below the Guidelines range, and failing to properly explain the sentence imposed. We conclude that the district court did not procedurally err. See United States v. Carty, 520 F.3d 984, 994-96 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.